                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

 R. ALEXANDER ACOSTA,
 SECRETARY OF LABOR, UNITED                     Case No. 1:19-cv-000158-LF-SCY
 STATES DEPARTMENT OF LABOR,

      PLAINTIFF,
 v.
                                                ORDER TO DISMISS CASE WITH
 TLC COMPANY, INC. D/B/A TLC                    PREJUDICE
 PLUMBING AND UTILITY, a
 corporation.

      DEFENDANTS.


       On motion of the Plaintiff, the Court orders the case be dismissed with prejudice. The Court

further orders that each party shall bear its own fees and other expenses incurred by such party in

connection with any stage of this proceeding, including but not limited to attorneys’ fees, which

may be available under the Equal Access to Justice Act, as amended.



Dated: April 18, 2019.

                                             ___________________________________
                                             HON. LAURA FASHING
                                             UNITED STATES MAGISTRATE JUDGE
                                             PRESIDING BY CONSENT
